Citation Nr: 1141435	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial rating greater than 10 percent for right leg sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1981 to March 1982, from August 2003 to April 2004, and from September 2005 to August 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Regional Office (RO) in St. Paul, Minnesota rating decision, which granted entitlement to service connection for degenerative disc disease of the lumbar spine with right leg sciatica and assigned a single 10 percent rating, effective from August 24, 2007.

Thereafter, a subsequent December 2007 rating decision assigned a separate 10 percent rating for the Veteran's right leg sciatica, effective from August 24, 2007.  Finally, a February 2009 rating decision increased the rating for the Veteran's degenerative disc disease of the lumbar spine from 10 percent to 20 percent, effective from August 24, 2007.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In that regard, the claims file indicates that the Veteran raised a claim for TDIU in February 2009.  A subsequent determination by the RO is not of record.  The Board recognizes that the U.S. Court of Appeals for Veterans Claims has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  That said, the claims for increased evaluation and TDIU may be separately adjudicated.  Id at 454 (noting that claims for increased evaluations and TDIU claims may be separately adjudicated).  In this case, the Veteran has indicated that he is unemployable due primarily to his service-connected posttraumatic stress disorder (PTSD).  As the claim for PTSD is not currently before the Board, the matter of entitlement to TDIU is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's degenerative disc disease of the lumbar spine is manifested by pain, limitation of motion, and degenerative disc disease, confirmed by x-rays.

2.  The Veteran's right leg sciatica is manifested by flare-ups of radiating pain in the right lower extremity about 2 times per week and lasting for about 2 hours, but without numbness, tingling, weakness, loss of sensation, loss of reflexes, or muscle atrophy.

3.  The Veteran's low back disability, to include right leg sciatica, does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 20 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-5237 (2011).

2.  The criteria for an increased rating greater than 10 percent for right leg sciatica have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8520 (2011).  

3.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in October 2007 and June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private post-service medical records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  

The RO provided the Veteran appropriate VA examinations in November 2007 and January 2009.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  Specifically, the examinations provide sufficient information to assess the current severity of the Veteran's low back disability, to include right leg sciatica.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In that regard, the Board notes that the November 2007 VA examination report noted pain on forward flexion and extension, but did not report at what point in the arc of motion such pain began.  As such, the Board will not consider the range of motion findings of the November 2007 VA examination report, but finds the report otherwise adequate and, as the January 2009 VA examination report specifically discusses pain onset during the arc of motion, the Board finds the examination reports sufficient on which to decide the Veteran's claims.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for increased disability ratings require consideration of the medical evidence of record compared to the criteria in the VA Schedule for Rating Disabilities.  If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As will be explained below, staged ratings are not appropriate because the severity of the Veteran's disabilities were consistent throughout the appellate time period.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Veteran's degenerative disc disease of the lumbar spine is rated under DCs 5003-5237 for degenerative arthritis (DC 5003) and for lumbosacral strain (DC 5237).  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  The Veteran's right leg disability is rated under DC 8520 for paralysis of the sciatic nerve.  The Veteran alleges his low back disability, to include his right leg sciatica, is more severe than currently rated.

The evidence of record indicates that the Veteran injured his back in approximately July 2006 in service while lifting and carrying cases of water.  At that time, he was diagnosed with low back strain and right sciatica.  The Veteran filed his claim for benefits shortly after separation from service.  A private treatment record from September 2007 showed x-ray evidence of disc space narrowing at L4-L5 and L5-S1, which the treatment provider indicated might be the cause of the Veteran's back pain.  An October 2007 private record noted ongoing back pain, for which the Veteran took ibuprofen and muscle relaxers.  

The Veteran was afforded a VA examination in November 2007.  The examiner noted review of the claims file and medical records.  The Veteran reported continued low back pain from his July 2006 in-service injury.  The examiner discussed the above private treatment records.  The current back pain was achy and sharp, with stiffness and fatigue.  The Veteran denied incapacitating episodes.  There also was intermittent pain down the right leg.  The Veteran experienced flare-ups lasting 2 to 3 hours.  Pain was worse with bending, lifting, standing, overuse, and sitting.  The Veteran continued to take ibuprofen and muscle relaxers.  The Veteran denied spasms or urinary or bowel symptoms.  He indicated limitations in standing of 15 to 30 minutes, sitting for 15 minutes, walking less than a mile, and lifting more than 20 pounds.  On examination, the Veteran had a normal gait and posture.  There was no noted spasm, atrophy, erythema, or edema.  There was paraspinal lumbar muscle and lumbar vertebrae tenderness to palpation, but otherwise no tenderness of the spine.  Range of motion included forward flexion from 0 to 75 degrees, extension from 0 to 15 degrees, bilateral lateral flexion from 0 to 30 degrees, and bilateral lateral rotation from 0 to 30 degrees.  There was pain with forward flexion and extension during motion testing, but no notation as to when in the arc of motion that pain began.  The Veteran had normal heel and toe walking, as was bilateral toe extension.  Reflexes of the bilateral lower extremities were normal.  Sensation of the bilateral lower extremities was normal.  There was no additional loss of motion on repetition due to painful motion, weakness, fatigability, lack of endurance, or incoordination.  The examiner diagnosed lumbar degenerative disc disease with right leg sciatica, which the examiner opined was a result of the Veteran's military service.

Thereafter, an April 2008 VA treatment record indicated low back pain adequately controlled with pain medication and muscle relaxers.  In addition, the Veteran reported that his low back pain did not affect his ability to sleep.  In October 2008, the Veteran failed to appear for a scheduled VA examination.

The Veteran was afforded another VA examination in January 2009.  The Veteran discussed his in-service injury and continuing pain thereafter.  The Veteran reported current significant pain in the morning that faded during the day, but was worse with prolonged positioning such as driving, sitting, bending, lifting, or twisting and that it was better with moving, range of motion, and medication.  The Veteran noted flare-ups lasting 2 hours that were moderate to severe.  There was also radiating pain down the right posterior thigh about 2 times per week for about 2 hours that was moderately severe, sharp and achy.  The Veteran denied associated numbness or tingling of the right lower extremity, but there was constant numbness over the lateral left thigh present for the last 6 to 7 months, with no tingling, pain, or weakness.  Any existing urinary symptoms were associated with kidney stones and associated surgery and the Veteran denied bowel problems.  On examination, there was minimal vertebral tenderness in the lower lumbar region and mild paraspinal muscle tenderness in the lumbar region.  Range of motion testing revealed forward flexion from 0 to 60 degrees, with pain from 50 to 60 degrees; extension from 0 to 20 degrees, with pain at the end range of motion; bilateral side bending from 0 to 25 degrees, with pain at the end range of motion; left rotation from 0 to 30 degrees without pain; and right rotation from 0 to 25 degrees without pain.  Heel and toe walking was normal, as was squatting and bilateral great toe extension.  Reflexes were normal.  Sensation to soft touch was decreased over the left lateral hip and thigh, as was monofilament testing over the same area.  Vibration sensation was normal.  There was no additional functional limitation of the joint on repetitive use, including loss of motion, due to painful motion, weakness, fatigability, lack of endurance, or incoordination.  Based on the foregoing, the examiner determined that there were problems with the left lateral femoral cutaneous nerve, as shown by numbness, but no gross or fine motor impairment, muscle atrophy, paralysis, neuritis, or neuralgia.  With respect to the right lower extremity, the neurological problems resulted in intermittent neuralgia, but without sensory impairment, gross or fine motor impairment, paralysis, neuritis, or muscle atrophy.  Contemporaneous x-rays showed degenerative changes at the L5-S1 level.  The examiner diagnosed lumbar spine degenerative disc disease, sciatica, and lateral femoral cutaneous nerve syndrome.  As to the lateral femoral cutaneous nerve syndrome, the examiner opined that it was not caused by or the result of the Veteran's lumbar spine degenerative disc disease because the syndrome was caused by local compression rather than problems with the lumbar spine.

Degenerative Disc Disease of the Lumbar Spine

In general, evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.

Effective from September 26, 2003, disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

These criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id, and they "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,455 (August 27, 2003) (Supplementary Information).

Notes appended to the rating formula for diseases and injuries of the spine specify that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id., Note (2).  Provided, however, that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion generally recognized by VA.  Id., Note (3).  Further, the term "combined range of motion" refers to "the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation"; provided, however, that the aforementioned normal ranges of motion for each component of spinal motion, as recognized by VA, are the maximum that can be used for calculation of the combined range of motion, and each range of motion measurement is to be rounded to the nearest five degrees.  Id., Notes (2) and (4).  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 20 percent under any of the spine DCs.  Under DC 5237, the Veteran is entitled to a 20 percent rating, but no higher, for limitation of forward flexion greater than 30 degrees but not greater than 60 degrees.  The Veteran's limitation of motion does not warrant a rating greater than 20 percent because flexion is not limited to less than 30 degrees nor is there ankylosis of the entire thoracolumbar spine.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  As the Veteran has movement of the thoracolumbar spine, albeit with some decreased motion, it clearly is not ankylosed.

Similarly, the Veteran is not entitled to a greater rating under any other DC.  There is no evidence that the Veteran suffered any incapacitating episodes that required prescribed bed rest and treatment by a physician, so DC 5243 is not applicable.  As such, the Veteran does not warrant a rating in excess of 20 percent for intervertebral disc syndrome under DC 5243.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under DC 5003 degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2011).  In this case, as discussed above, there is evidence of degenerative changes of the lumbar spine, confirmed by x-ray.  However, a separate rating under DC 5003 would not be warranted.  The Veteran's 20 percent rating under DC 5237, as discussed above, is based on limitation of motion due to pain and a separate rating under DC 5003 would be for the same symptomatology.  As separate ratings may not be assigned for the same symptomatology, a separate 10 percent rating under DC 5003 for the Veteran's limitation of motion based on pain is not warranted.

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a (2011) if supported by objective medical evidence.  In this regard, the Board notes that disability ratings for diseases of the peripheral nerves under DCs 8520-8530 are based on relative loss of function of the involved extremity with attention to the site and character of the injury, the relative impairment of motor function, trophic changes, or sensory disturbances.  See 38 C.F.R. § 4.120 (2011).  These DCs provide ratings for complete or incomplete paralysis of the various lower extremity nerves that range from noncompensable to 80 percent.  38 C.F.R. § 4.124a, DCs 8520-8530 (2011).

In this case, the Board notes that the January 2009 VA examiner found objective evidence justifying a diagnosis of lateral femoral cutaneous nerve syndrome.  The examiner, however, specifically concluded that the syndrome was not caused by or the result of the Veteran's low back disability, as lateral femoral cutaneous nerve syndrome was caused by local compression rather than compression or other problems related to the lumbar spine.  There is no lay or medical evidence to the contrary suggesting an association between the lateral femoral cutaneous nerve syndrome and the Veteran's low back disability.  As such, the Board finds that a separate rating for the Veteran's lateral femoral cutaneous nerve syndrome of the left lower extremity is not warranted.

In addition, as noted above, Note 1 of the General Rating Formula for Diseases and Injuries of the Spine also provides for evaluating any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate DC.  In this case, the Veteran has consistently denied bowel problems.  The January 2009 VA examiner noted certain bladder irregularities, but attributed the symptoms to the Veteran's kidney stones and associated surgery and not to his low back disability.  No lay or medical evidence has opined to the contrary.  Consequently, the Board finds that the preponderance of the evidence is against granting a separate rating based on bladder problems.

The Board notes that the Veteran's functional loss was considered, as the medical evidence shows that the Veteran has consistently complained of pain in the back.  38 C.F.R. §§ 4.40, 4.45.  However, the limitation of motion documented in the medical records as resulting from pain is already contemplated in the disability rating currently assigned.  Moreover, the Board notes that during the multiple VA examinations there was no decreased range of motion due to pain on repetition.  Nor is there objective evidence of decreased motion on repetition due to fatigue, weakness, lack of endurance, or incoordination.  The Veteran's motion has been limited only by pain, which is fully contemplated in the Veteran's current rating.  There is otherwise no evidence of significant impairment of motor skills, muscle function, or strength attributable to the Veteran's spine disability, other than as contemplated by the separate rating assigned for the right leg sciatica (as discussed above and more fully below) and the unrelated lateral femoral cutaneous nerve syndrome of the left lower extremity.  As noted, the Veteran has consistently been found to have normal muscle strength and no evidence of atrophy, demonstrating that he is able to use his back in close to a regular manner and that he in fact does so.  The Board is sympathetic to reports from the Veteran regarding difficulty with certain activities of daily living; however, as discussed, the problems associated with painful motion have been considered and compensated in the current 20 percent rating.  Consequently, the Board finds that a higher disability rating based on functional loss is not warranted.

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine greater than the currently assigned 20 percent.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.  

Right Leg Sciatica

As noted above, the Veteran's right leg sciatica is rated as 10 percent disability pursuant to DC 8520.  Under DC 8520, an 80 percent rating is assignable for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  A 60 percent rating may be assigned for incomplete paralysis of the sciatic nerve which is severe, with marked muscular atrophy.  A 40 percent rating is assignable when moderately severe.  A 20 percent rating may be assigned when moderate.  A 10 percent rating may be assigned when mild.  38 C.F.R. § 4.124a, DC 8520 (2011).

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  The Board also observes that the words "mild," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).

Following a review of the available evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the evidence does not warrant a rating greater than 10 percent for right leg sciatica.

The Veteran's right leg sciatica is manifested solely by flare-ups of pain occurring approximately 2 times per week and lasting about 2 hours.  The Veteran has consistently denied any numbness, tingling, weakness, or other neurological symptoms attributable to his right leg sciatica.  As noted above, there is no evidence of lower extremity muscle loss or atrophy associated with the right leg sciatica.  The Veteran has normal right lower extremity muscle strength.  Right lower extremity reflexes have consistently been tested as normal.  Indeed, the January 2009 VA examiner specifically found that the right leg sciatic pain did not result in any paralysis of the right lower extremity.  Given the foregoing, while the Veteran denies any loss of sensation, the Board finds his reports of pain most analogous to sensory loss, which 38 C.F.R. § 4.124a specifically notes should be rated as mild, or the current 10 percent rating in this case.  As the Veteran has normal right lower extremity sensation, reflexes, and muscle strength and no atrophy, numbness, or tingling, the Board finds that the Veteran's right leg sciatic is best characterized as mild paralysis of the sciatic nerve and that a rating greater than 10 percent is not warranted.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected low back disability, to include right leg sciatica, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back disability, to include right leg sciatica, with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the Veteran has forward flexion of the thoracolumbar spine of 0 to 50 degrees without pain and no more than slight neurological manifestations in the right lower extremity.  Moreover, the Veteran has subjectively complained of pain, but his range of motion is not additionally decreased by pain or other symptomatology on repetition, nor does he have ankylosis of the spine or incapacitating episodes requiring bed rest prescribed by a physician.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial rating greater than 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to an initial rating greater than 10 percent for right leg sciatica is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


